Case 1:19-cv-21754-RNS Document 53 Entered on FLSD Docket 05/11/2020 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida
  Mike E. Neal, Plaintiff,               )
                                         )
  v.
                                         ) Civil Action No. 19-21754-Civ-Scola
  Deputy Director Daniel Junior and      )
  others, Defendants.                    )
                                 Order of Dismissal
       The Plaintiff has dismissed this case without prejudice consistent with
  Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Not. of Dismissal, ECF No. 52.)
  The Court directs the Clerk to close this case. All pending motions are denied
  as moot.
        Done and ordered at Miami, Florida on May 11, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
